Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 1 of 14 Page ID #:9347



   1   S. Frank Harrell (SBN 133437)
   2   sharrell@lynberg.com
       Tamara M. Heathcote (SBN 193312)
   3   theathcote@lynberg.com
   4   Jonathan C. Bond (SBN 280266)
       jbond@lynberg.com
   5   LYNBERG & WATKINS
   6   A Professional Corporation
       1100 W. Town & Country Road, Suite 1450
   7   Orange, California 92868
   8   (714) 937-1010 Telephone
       (714) 937-1003 Facsimile
   9
       Attorneys for Defendants DEPUTY JOEL GONZALEZ,
 10    DEPUTY KEVIN PAHEL DEPUTY MARK BORBA,
       and DEPUTY JAMESON GOTTS
 11
 12
                          UNITED STATES DISTRICT COURT
 13
                        CENTRAL DISTRICT OF CALIFORNIA
 14
 15    JEREMY HOLLOWAY,                      CASE NO. 8:19-cv-01514-DOC-DFM
 16                    Plaintiff,                   Assigned for All Purposes to:
                                                 Hon. David O. Carter, Courtroom 9D
 17    vs.
                                             DEFENDANTS’ TRIAL BRIEF
 18    COUNTY OF ORANGE, et al.,
 19
                       Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
                              DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 2 of 14 Page ID #:9348



   1         TO THE HONORABLE COURT AND ALL PARTIES:
   2         Defendants County Of Orange, Deputy Joel Gonzalez, Deputy Kevin Pahel,
   3   Deputy Mark Borba, and Deputy Jameson Gotts (“Defendants”)1, hereby submit their
   4   Trial Brief pursuant to Central District Local Rule 16-10.
   5
   6   DATED: August 10, 2021                   LYNBERG & WATKINS
                                                A Professional Corporation
   7
   8
                                           By: /s/ Jonathan C. Bond
   9                                           S. FRANK HARRELL
                                               TAMARA HEATHCOTE
 10                                            JONATHAN C. BOND
                                               Attorneys for Defendants Deputy Joel
 11                                            Gonzalez, Deputy Kevin Pahel, Deputy
                                               Mark Borba, and Deputy Jameson Gotts
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
       1
        Deputy Chad Renegar is represented by separate counsel, Mr. Michael Wroniak, Esq.
 27
       and Ms. Christie B. Swiss, Esq. Defendants County of Orange, Brandon Billinger,
 28    and Justin Gunderson were dismissed pursuant to the Court’s Ruling on Defendants’
       Motions for Summary Judgment/Adjudication. (See, MSADJ Order, ECF 217.)
                                                  2
                                 DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 3 of 14 Page ID #:9349



   1                                             TABLE OF CONTENTS
   2                                                          Contents
   3
       I.     PRELIMINARY STATEMENT .......................................................................... 1
   4
       II.    STATEMENT OF FACTS ................................................................................... 2
   5
              A.       The Incident – Witness Account and Report of
   6                   Battery ........................................................................................................ 2
   7          B.       Deputies Respond to the First 911 Call ..................................................... 3
   8          C.       Deputies Respond to Second 911 Call ....................................................... 4
   9          D.       Holloway’s Other Stressors ....................................................................... 6
 10    III.   PLAINTIFF’S EXCESSIVE FORCE CLAIM IS
              WITHOUT MERIT .............................................................................................. 7
 11
       IV.    PLAINTIFF’S DAMAGES CLAIMS ARE
 12           UNSUPPORTED BY EVIDENCE ...................................................................... 8
 13    V.     CONCLUSION .................................................................................................... 9
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                     1
                     TABLE OF CONTENTS - DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 4 of 14 Page ID #:9350



   1
                                                TABLE OF AUTHORITIES
   2
   3                                                              Cases
   4   Brosseau v. Haugen,
   5      543 U.S. 597 (2004)................................................................................................... 8

   6   Edson v. City of Anaheim,
         63 Cal.App.4th 1269 (1998) ...................................................................................... 7
   7
       Graham v. Connor,
   8      490 U.S. 386 (1989)............................................................................................... 7, 8
   9   Johnson v. County of Los Angeles,
          340 F.3d 787 (9th Cir. 2003) ..................................................................................... 8
 10
       Reed v. Hoy,
 11      909 F.2d 323 (9th Cir. 1989) ..................................................................................... 7
 12    Saman v. Robbins,
 13      173 F.3d 1150 (9th Cir. 1999) ................................................................................... 8
       Scott v. Henrich,
 14
          39 F.3d 912 (9th Cir. 1994) ....................................................................................... 7
 15
 16                                                             Statutes
 17    42 U.S.C. § 1983 ............................................................................................................. 7
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                      1
                     TABLE OF AUTHORITIES - DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 5 of 14 Page ID #:9351



   1                     MEMORANDUM OF POINTS & AUTHORITIES
   2       I.      PRELIMINARY STATEMENT
   3            On January 21, 2018, the Orange County Sheriff’s Department received middle
   4   - of – the - night “911” calls (as in, more than one) from citizens looking to enjoy their
   5   family camping trips. The calls decried a similar concern – a woman was being
   6   attacked by a man – a concern that is equal parts time sensitive and criminal. The
   7   Orange County Sheriff’s Department (“OCSD”) responded to the County-owned
   8   campground, then proceeding to the location identified by the callers. Once upon the
   9   scene, OCSD encountered Mr. Jeremy Holloway (“Holloway” or “Plaintiff”). On
 10    probation following his recent release from custody for insurance fraud,2 Holloway
 11    emphatically denied his fellow campers’ claims reporting the abuse of a female at his
 12    campsite, became belligerent with the deputies and initially denied their request to pat
 13    him down due to officer safety concerns. As Holloway’s female victim had fled the
 14    scene, no arrest was made at that time and the OCSD deputies departed.
 15             Once OCSD had departed, Holloway opted next to threaten the concerned,
 16    campground witnesses. Unsurprisingly, a new bout of “911” calls were immediately
 17    made (unsurprisingly) resulting in the (re) response of OCSD deputies. Deputies
 18    raced back to the campground, located Holloway and attempted to gain his
 19    compliance in getting down on the ground so they could conduct a search. Instead,
 20    Holloway argued with the deputies, fought with the deputies and was eventually
 21    subdued and arrested. Holloway responded by: (1) filing this pestiferous litigation,
 22    and (2) by fleeing California for the East Coast where Holloway was arrested at the
 23    end of 2020 for assaulting his neighbor with a knife, with the trial of same pending in
 24    Pennsylvania.
 25        Holloway’s litigation advanced a “grab bag” of operative theories, against two-
 26    handfuls of individual peace officer Defendants. While there is significant overlap in
 27
 28    2
        Holloway also has prior convictions for spousal abuse, as well as for violation of the
       Court’s order to stay away from the spouse he battered.
                                                   1
                                  DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 6 of 14 Page ID #:9352



   1   rationale for the theories’ failure, the commonality is the result – Plaintiff’s claims can
   2   and will fail. Indeed, Plaintiff’s claims have all been duly dismissed excepting for his
   3   excessive force claim.
   4      II.        STATEMENT OF FACTS
   5            A.     The Incident – Witness Account and Report of Battery
   6            On January 20, 2021, Brian Fuerbach and his wife went camping for one night
   7   at O’Neill Park in their Recreational Vehicle (“RV”), arriving during the afternoon
   8   and parking his RV in campsite 63. Fuerbach’s RV had a large (2’ x 5’) window
   9   facing campsite 65. At approximately 2:00 a.m. on January 21, 2018, Fuerbach was
 10    awakened by a sound coming from campsite 65, immediately next to his own, where
 11    Plaintiff Holloway was camping. The noise disturbance sounded to Fuerbach like
 12    something had hit his RV, a “boom, boom”. Fuerbach looked out of the large window
 13    facing campsite 65, and observed the two doors closing on the white truck that had
 14    just arrived at campsite 65. Fuerbach then heard a male and female talking inside one
 15    of the two tents at campsite 65, and then fell back to sleep.
 16             At approximately 3:00 a.m. Fuerbach was awakened again to the sound of
 17    yelling and expletives coming from campsite 65, and heard the sound of fist blows
 18    being landed on somebody. Fuerbach opened his window to look out and heard a
 19    woman yelling “No, no, no. Please stop. I’m just a girl.” Fuerbach could also see the
 20    tent in campsite 65 move and hear what appeared to be the noise of someone’s arm
 21    rubbing the inside of the tent fabric, as though a fist was raised, followed by the sound
 22    of further fist blows being landed on somebody. Fuerbach’s wife then yelled out the
 23    window toward campsite 65, “Stop hitting her”.
 24             Concerned for the woman’s safety, Fuerbach called 9-1-1 and reported he had
 25    heard a male and female yelling, fists being landed on somebody, and a woman
 26    yelling to “stop hitting her”, that “she’s just a girl”. Afterward, while listening for the
 27    deputies to arrive, Fuerbach heard the sound of a tent unzip and the sound of footsteps
 28    running across gravel.

                                                    2
                                  DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 7 of 14 Page ID #:9353



   1         B.     Deputies Respond to the First 911 Call
   2         On January 21, 2018, Chad Renegar, Mark Borba, Kevin Pahel and Jameson
   3   Gotts were Orange County Deputy Sheriffs assigned to patrol, with the deputies
   4   “general duties” being to patrol their assigned area of Orange County and respond to
   5   calls for service in protection of the public. At approximately 3:40 a.m., the deputies
   6   became aware of a call for service to O’Neill Park. This call at 3:40 a.m. consisted of
   7   the reporting party advising that there was a male versus female in a physical
   8   altercation that was disturbing the peace occurring to the right of campsite 63. The
   9   campgrounds at no lighting at the campsites, making it impossible for the deputies to
 10    locate the campsite at issue.
 11          At approximately 4:07 a.m., the deputies heard dispatch state that per the
 12    reporting party, domestic violence was occurring in a tent by a white truck to the right
 13    of campsite 63. The deputies spoke with multiple parties at campsites who pointed in
 14    a certain direction as to where the noise had been coming from. The deputies
 15    eventually spoke with one of the reporting parties whom they later learned to be
 16    Joshua Gomez and his girlfriend. Gomez indicated he knew where the sound of
 17    fighting and arguing was coming from and pointed to campsite 65 which was located
 18    across the roadway/path from his.
 19          The deputies then made contact with Mr. Holloway at campsite 65. Holloway
 20    was immediately belligerent and using profanity demanded that the deputies leave him
 21    alone as he was a former veteran. The deputies persisted and eventually Holloway
 22    emerged from his tent. Holloway denied that there was any female in his tent and
 23    claimed he had been alone at the campsite all day. When asked if the deputies could
 24    pat him down and search his tents, Holloway again became abusive toward the
 25    deputies, claiming they were liars, and initially refused the request to be patted down.
 26    The deputies found Mr. Holloway’s denials of domestic violence unconvincing in
 27    light of the multiple, corroborating, third party reports that implicated Mr. Holloway
 28    and they could not come up with any reason for the witnesses reporting Mr. Holloway

                                                   3
                                  DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 8 of 14 Page ID #:9354



   1   to lie. The deputies believed they had reasonable suspicion to detain Mr. Holloway
   2   for battery/domestic violence based on the third party reports against Mr. Holloway.
   3   However, the deputies did not detain Mr. Holloway or charge him with a crime based
   4   on their inability to locate the victim.
   5         C.     Deputies Respond to Second 911 Call
   6         After the encounter with Mr. Holloway, the deputies went back to their vehicles
   7   and drove to the entrance of the park. Deputy Renegar pulled over and ran Mr.
   8   Holloway through the system. At that time, Deputy Renegar discovered that
   9   Holloway was on probation and subject to search and seizure at any time. Deputy
 10    Renegar then proceeded to also leave the campgrounds. After leaving, all was quiet
 11    for approximately ten minutes. After this period of quiet, however, Holloway started
 12    going up and down the campground road yelling at the various campsites for the
 13    person who called the police to come out and fight him. When Holloway got in front
 14    of Fuerbach’s RV, Holloway yelled “I know it was you, mother f*cker! Come out!”
 15    Unsurprisingly, Holloway’s actions were threatening to Fuerbach, who was afraid of
 16    what Holloway might do.
 17          Within minutes of departing the scene, deputies became aware of another call
 18    for service at approximately 4:55 a.m. to O’Neill Park. The reporting party advised
 19    that a male subject was walking from campsite to campsite looking for the
 20    individual(s) who had called the police. The deputies turned around to return to
 21    O’Neill Park.
 22          While the deputies were en route to O’Neill Park at approximately 4:58 a.m.
 23    they learned from dispatch that the reporting party stated the male subject was by
 24    campsite 61 rummaging in a white RV. The reporting party also stated that the male
 25    subject was the same individual the deputies had just been talking with. A few
 26    seconds later, the deputies learned from dispatch that the reporting party was stating
 27    that a little girl was screaming and the call was upgraded to a priority one. The
 28    deputies came rushing in their vehicles and exited their vehicles, immediately drawing

                                                  4
                                  DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 9 of 14 Page ID #:9355



   1   their guns. Deputies Renegar, Pahel and Gotts located Holloway and began yelling
   2   for Holloway to get on the ground. As before, Holloway became belligerent, yelling
   3   at the deputies, refusing to get on the ground. Fearing for their safety, Deputy
   4   Renegar went around to the side of Holloway and attempted an arm-bar takedown.
   5   Holloway, for his part, began to fight with Deputy Renegar, grabbing at his tactical
   6   vest and putting him in a headlock. Deputies Pahel and Gotts immediately came to
   7   the aid of Deputy Renegar and all three of the deputies attempted to restrain Holloway
   8   and handcuff him on the ground. Instead of complying, Holloway continued to curse
   9   at and fight the deputies, kicking and trying to get up off the ground. Deputy Renegar
 10    told Holloway to stop kicking and when Holloway did not comply, Deputy Renegar
 11    deployed his Taser. One of the probes missed Holloway who continued kicking and
 12    fighting. Around that time, two other deputies arrived and joined in trying to restrain
 13    Holloway. Deputy Renegar then drive stunned Holloway with his Taser and the
 14    deputies were then able to immediately handcuff Holloway and get him seated on a
 15    log.
 16           Deputy Renegar believed he had reasonable suspicion to detain Mr. Holloway
 17    and investigate for the occurrence of any crime regarding the screaming girl,
 18    threatening other campers and rummaging through an R.V. based on the statements of
 19    the persons reporting the incident to dispatch. However, Deputy Renegar confined his
 20    charges to what he personally observed Holloway commit during the second
 21    encounter with him.
 22           In addition to Deputies Renegar, Pahel, Gotts, Borba and Gonzalez, Holloway
 23    has sued Deputies Gunderson and Billinger for excessive force. Based on Deputy
 24    Renegar’s observations during the incident, Deputies Gunderson and Billinger had no
 25    physical contact with Mr. Holloway. Based on Rengar’s observations, they did not
 26    any use force on Mr. Holloway, let alone excessive force. In fact, when one listens to
 27    the audio of the dispatch on the vehicles of Deputies Gunderson and Billinger, these
 28    two deputies did not even arrive until after it was reported to dispatch that the Taser

                                                   5
                                 DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 10 of 14 Page ID
                                 #:9356


 1   had been deployed.
 2         D.     Holloway’s Other Stressors
 3         There were at least two other encounters by Holloway with law enforcement
 4   that appear to have played out in much the same manner as in the lawsuit at issue.
 5   The first occurred when Holloway and his ex-wife were exchanging their then toddler
 6   daughter for visitation with Holloway at the City of Orange Police Department
 7   parking lot as ordered by the Court. Holloway obtained the toddler from his ex-wife
 8   but then stood in the doorway of his ex-wife’s car and refused to allow her to close her
 9   car door and yelling at her. He then reached behind his ex-wife, grabbed her by the
10   hair and attempted to pull her out of the vehicle. Holloway also spit on his former
11   mother-in-law who was in the passenger seat. A police officer inside the building
12   observed the incident and rushed out of the police building to stop Holloway.
13   Holloway denied he had done anything despite the police officer saying he observed it
14   all from the second floor window. Holloway then tried to use his toddler in a manner
15   to prevent the police officer from trying to take him into custody, refusing to give the
16   toddler back to her mother. Other officers arrived and the toddler was returned to her
17   mother and Holloway was arrested, and later pled guilty to, domestic violence. The
18   above recitation is from the information and statements from the police officers
19   contained in the police report.
20         In late 2020, Holloway posted on his Instagram page that he had been arrested
21   by the police for an attempted stabbing of his across the hall neighbour. He indicated
22   that it was his neighbour had tried to burn the door of his apartment and that the police
23   found it “easier” to arrest him and claim he had tried to assault the neighbour.
24   Holloway then claimed he spent time in jail, in a “Velcro suit”, in a cell by himself,
25   with no access to toilet paper or other personal hygiene products.
26         When questioned about these two incidents, Holloway claimed it was the police
27   that were liars and that it was he who was actually the victim, just as he is claiming in
28   this within matter.

                                                 6
                               DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 11 of 14 Page ID
                                 #:9357


 1         Finally, Holloway has pending criminal matters in both California and
 2   Pennsylvania.
 3      III.   PLAINTIFF’S EXCESSIVE FORCE CLAIM IS WITHOUT MERIT
 4         Plaintiff alleges a Section 1983 “excessive force” claim against a host of
 5   Deputies – even though at least two of them used no force at all in the incident of
 6   which Holloway complains as “the question is whether the officers’ actions are
 7   objectively reasonable in light of the facts and circumstances confronting them,
 8   without regard to their underlying intent or motivation.” Graham v. Connor, 490 U.S.
 9   386, 397 (1989). This standard makes broad allowance for the dangers inherent in
10   police work. See, id., at 396 (“Not every push or shove, even if it may seem
11   unnecessary in the peace of a judge’s chambers, violates the [Constitution.”) (citations
12   omitted). Thus, all force must be evaluated from the perspective of a “reasonable
13   officer on the scene, rather than with the 20/20 vision of hindsight.” Id.
14         Moreover, officers are not required to “retreat” before using force. Reed v.
15   Hoy, 909 F.2d 323, 331 (9th Cir. 1989). In addition, officers need not attempt the
16   least “intrusive” force options available when confronting suspects. Scott v. Henrich,
17   39 F.3d 912, 915 (9th Cir. 1994) (“Requiring officers to find and choose the least
18   intrusive [force] alternative would require them to exercise superhuman judgment. In
19   the heat of battle with lives potentially in the balance, an officer would not be able to
20   rely on training and common sense to decide what would best accomplish his
21   mission.”); see, Edson v. City of Anaheim, 63 Cal.App.4th 1269, 1273–1274 (1998)
22   (“We share the view . . . [that] unless a plaintiff can show that unnecessary force was
23   used, courts will protect the officer.”) (quotation omitted) (emphasis added). Indeed,
24   “[i]t makes sense to surround the police who make these on-the-spot choices in
25   dangerous situations with a fairly wide zone of protection in close cases.” Id. at 1275.
26         Here, the force used by the deputies was in direct response to the resistance and
27   actions of Plaintiff Holloway, and followed a dispatch call advising the deputies of a
28   domestic dispute, and on the “return call” that Holloway had threatened other campers

                                                 7
                                DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 12 of 14 Page ID
                                 #:9358


 1   for their reporting the domestic disturbance. More to the point, the deputies observed
 2   knives and other edged weapons strewn about Holloway’s campsite – another factor
 3   highly pertinent to the determination of reasonableness of force. Plaintiff Holloway’s
 4   active resistance, in a situation that was “tense, uncertain and rapidly evolving.”
 5   Graham, 490 U.S. at 396-397. The Supreme Court and Ninth Circuit have
 6   consistently dismissed far more substantial “excessive force” claims at the summary
 7   judgment stage than that presented by Plaintiff here. See, e.g., Brosseau v. Haugen,
 8   543 U.S. 597 (2004) (Officer shot suspect “in the back” as he attempted to flee from
 9   law enforcement authorities in his vehicle; No actionable Fourth Amendment
10   violation); Johnson v. County of Los Angeles, 340 F.3d 787, 793 (9th Cir. 2003)
11   (“[H]ard pulling and twisting” of a subject who “was not actively resisting arrest at the
12   time Deputy Woodard was pulling him from the car ... was patently reasonable and
13   commensurate with what was needed”); Saman v. Robbins, 173 F.3d 1150, 1156 (9th
14   Cir. 1999) (Single kick to suspect “objectively reasonable as a matter of law”).
15      IV.    PLAINTIFF’S DAMAGES CLAIMS ARE UNSUPPORTED BY
16             EVIDENCE
17         Plaintiff Holloway has a high school education with some additional education
18   at the Art Institute of California. Holloway has had apparent difficulty in securing and
19   maintaining employment, as reflected by his discovery responses and deposition
20   testimony establishing same – as well as his felony record. Plaintiff recently moved to
21   Pennsylvania, but was fired from his employment there due to a verbal altercation
22   with his employer’s daughter (who was his supervisor) at a company lunch.
23   Holloway, of course, claimed that he was once again the victim in this situation was
24   well. Holloway’s sworn interrogatory responses evidence an hourly wage of $20 in
25   2012-2016, $25 per hour in 2016, and approximately $36,000-$48,000 annually in
26   2017-2018. In 2018-2019 Holloway earned salaries of less than $20,000.00. Since
27   the Covid pandemic, Holloway has had very little employment doing a few minor
28   temporary jobs. Despite the lessening overall amounts, Holloway “claims” he would

                                                 8
                               DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 13 of 14 Page ID
                                 #:9359


 1   be making $3,000-$4000 per month if not for the incident.
 2           With respect to his physical injuries, Holloway is seeking $48,564.80 in “hard
 3   sums” resultant from medical bills, however, the bulk of his treatment appears to be
 4   due to two Ischemic strokes he sustained, one before the subject incident, and one
 5   after. Holloway claims he is undergoing additional medical care and psychiatric care.
 6           With respect to emotional trauma, Holloway’s evasive response was that “my
 7   attorney and the jury will be the best at quantifying my emotional trauma.” The
 8   defense will point to Holloway’s social media history to show he is under no trauma
 9   related to this incident, and already had an anti-police sentiment prior to the incident
10   herein. Likewise, Holloway’s arrest for assault with a deadly weapon against his
11   neighbor in Pennsylvania, his arrears on child support, and prior convictions for
12   insurance fraud will also speak to other, obvious and more likely sources of any
13   emotional trauma Holloway harbors.
14           With respect to property or similar damages, Holloway claims his destroyed
15   camping equipment was worth $5,000.00, and was “forced” to post bail in the amount
16   of $2,000.00 and $500.00 for criminal defense costs.
17           In sum, Plaintiff has delusional damage demands which are universally
18   undercut by evidence to the contrary.
19      V.      CONCLUSION
20           Plaintiff Holloway is an unsympathetic claimant with a history of violence
21   towards others and animosity towards law enforcement. Indeed, he seems to be
22   arrested nearly every place he has ever lived. But, Holloway will swear up and down
23   that he bears no responsibility for any of these encounters. Likewise, that none of the
24   other events in his life have created any stress.
25   / / /
26   / / /
27   / / /
28   / / /

                                                  9
                                DEFENDANTS’ TRIAL BRIEF
Case 8:19-cv-01514-DOC-DFM Document 255 Filed 08/10/21 Page 14 of 14 Page ID
                                 #:9360


 1         For all of the foregoing reasons, Defendants seek exoneration from Plaintiffs’
 2   improper allegations through a complete defense judgment.
 3
 4   DATED: August 10, 2021                  LYNBERG & WATKINS
                                             A Professional Corporation
 5
 6
                                        By: /s/ Jonathan C. Bond
 7                                          S. FRANK HARRELL
                                            TAMARA HEATHCOTE
 8                                          JONATHAN C. BOND
                                            Attorneys for Defendants Deputy Joel
 9                                          Gonzalez, Deputy Kevin Pahel, Deputy
                                            Mark Borba, and Deputy Jameson Gotts
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              10
                              DEFENDANTS’ TRIAL BRIEF
